DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 must in a period punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 9, 10, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 6, 7, 10, and 25-27 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “about” can include values above and below that claimed number ranges. For purposes of examination, the term “about” will be disregarded and the exact values claimed will be examined on the merits. 
The term “store” in claim 9 is indefinite because it is unclear what is the scope of a “store.” It is unclear what constitutes a “store” or “sale” and whether it includes physical or virtual locations. The specification does not provide a standard for ascertaining these terms and the requisite scope of this claim. It would be unclear to one of ordinary skill in the art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0317610 A1 to Golub (hereinafter “Golub”) and in view of US 8,549,688 B2 to Leitner (hereinafter “Leitner”). 
	For claim 1, Golub discloses a method of customizing a boot (abstract), comprising:
generating a tridimensional digital representation of a wearer's foot using numerical data corresponding to a tridimensional shape of the wearer's foot obtained by scanning the wearer's foot, and processing the numerical data to obtain the tridimensional digital representation of the wearer's foot (para 0031); 
Golub does not specifically disclose selecting the boot with a foot size corresponding generally to a foot length of the wearer's foot, the boot being at least partially made of a thermoformable material, the boot including an inner surface defining an internal space for receiving the wearer's foot.
	Golub’s disclosure is directed to the manufacturing of a shoe last for the manufacturing of a final shoe product (para 0052), and designed to be compatible with any kind of footwear manufacturing process (paras 0059-0060). 
	Attention is also directed to Leitner teaching a method for producing a shoe that can be adapted to the foot of a wearer (abstract of Leitner). Specifically, Leitner teaches selecting the boot with a foot size corresponding generally to a foot length of the wearer's foot (col. 5, lines 20-32 of Leitner), the boot being at least partially made of a thermoformable material (col. 3, lines 28-41 of Leitner), the boot including an inner surface defining an internal space for receiving the wearer's foot (fig. 3 of Leitner). 
	It would have been obvious to one ordinary skill in the art before the effective filing date wherein Golub would be further modified to comprise the steps of Leitner for purposes of completing a shoe product and advantageously providing a tight and comfortable fit on the foot (col. 2 line 58 to col. 3, line 8 of Leitner). 
	The modified Golub continues to disclose:
selecting a core having a foot size generally corresponding to the foot size of the boot (pre-manufactured shoe last 106, para 0031); 
Golub does not specifically disclose: a medial side insert having a medial external surface and a lateral side insert having a lateral external surface. 
However, Golub does teach patch elements 110 are additional bodies to be applied to the first shoe-last 106 to make its shape and volume closer to the shape and volume of the customer's foot, in terms of methods for designing of shoe lasts (para 0038) and said patch element are disposed on the shoe-last 106 at predetermined positions (para 0048) at lateral and medial parts of the last (fig. 1) and are for limited use (para 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the patch elements 110 are a medial side insert having a medial external surface and a lateral side insert having a lateral external surface for purposes of providing a shape of a shoe last with a shape and volume closer to the shape and volume of the customer’s foot (para 0038). 
Golub does not specifically disclose inserting the core, the medial side insert having a medial external surface and the lateral side insert having a lateral external surface into the internal space of the boot. However, attention is again directed to Leitner teaching inserting the last into the internal space of the boot (col. 5, lines 52-57 of Leitner). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the last and patch elements of Golub are inserted into the internal space of the boot taught by Leitner for purposes of manufacturing a shoe with the disclosed benefits. 
The modified Golub teaches such that the medial side insert and the lateral side insert straddle the core, and the medial external surface and the lateral external surface are adjacent the inner surface of the boot (see fig. 1 of Golub wherein the patches are on the external surface of the last), wherein the medial side insert and the lateral side insert are manufactured based on the tridimensional shape of the foot (paras 0031-0037 of Golub); 
Golub does not specifically disclose heating at least a portion of the boot such that the inner surface of the boot is thermoformed to follow the medial external surface and the lateral external surface, the thermoforming defining medial and lateral tridimensional shapes in the inner surface of the boot conforming to the tridimensional shape of the foot; and removing the core, the medial side insert and the lateral side insert from the boot.  
However, attention is again directed to Leitner teaching a heated shoe comprising the insert is reshaped by the heat W and external pressure source P (col. 5, lines 44-57; and col. 6, lines 19-28 of Leitner), by means of a vacuumed membrane (col. 6, lines 29-60) and the shoe is removed from the last (col. 3, lines 20-41 of Leitner). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Golub would be further modified to comprise the claimed method steps for purposes of completing a shoe product and advantageously providing a tight and comfortable fit on the foot (col 2 line 58 to col. 3, line 8 of Leitner) molded to the exact dimensions of the wearer’s foot. 

For claim 2, the modified Golub teaches the method according to claim 1, further comprising inserting a rear insert having a rear external surface into the internal space of the boot adjacent a rear surface of the core such that the rear external surface is adjacent a rear internal surface of the boot (see fig. 1 of Golub wherein the last comprises a rear patch element 110), wherein the rear insert is manufactured based on a rear portion of the tridimensional shape of the foot (paras 0031-0038) and the rear internal surface of the boot is thermoformable to conform to the rear external surface of the rear insert (see discussion for claim 1 above). 

  For claim 3, the modified Golub teaches the method according to claim 2, wherein the rear insert is inserted into the internal space of the boot before or after inserting the medial side insert and the lateral side insert into the internal space of the boot (Golub teaches the patch elements 110 are disposed on the last and Leitner teaches inserted into the boot, see discussion for claim 1 above).

  For claim 4, the modified Golub does not specifically disclose the method according to claim 3, wherein the medial side insert, the lateral side insert and the rear insert are inserted into the internal space of the boot before inserting the core into the internal space of the boot.
However, the modified Golub does teach the patches and the last are inserted into the shoe being size adjusted. One skilled in the art would understand the sequence of inserting the patches and the last into shoe is an obvious change in the order of operation and it is noted that applicant’s specification fails to provide details of criticality or unexpected results with respect to the order of inserted components. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the medial side insert, the lateral side insert and the rear insert are inserted into the internal space of the boot before inserting the core into the internal space of the boot since the order of insertion is well within the skill level of the ordinary artisan and is routine step. 

For claim 5, the modified Golub teaches the method according to claim 1, further comprising pre-heating the boot to pre-soften the thermoformable material before inserting the medial side insert and the lateral side insert into the internal space of the boot (col. 6, lines 19-28 of Leitner). 

	For claim 8, the modified Golub teaches the method according to claim 1, wherein heating the boot further includes placing the boot on a platform and enclosing the boot in a flexible envelope such that the boot is covered by the envelope and an air-tight seal is obtained between the envelope and the platform, creating a vacuum in the envelope for applying pressure to the boot (col. 6, lines 29-60 of Leitner). 

	For claim 9, the modified Golub teaches the method according to claim 1, wherein the wearer's foot is scanned in a store and the boot is heated in the store (para 0060). 

	For claim 10, the modified Golub does not specifically disclose the method according to claim 1, wherein heating the boot further includes applying a pressure of about 5 psi to about 15 psi for about 5 minutes to about 10 minutes to the boot.  
	However, the modified Golub does teach that the molding of the shoe is provided by a means of applying pressure to the formable shoe by means of a vacuumed membrane (col. 6, lines 29-60 of Leitner) applying an inherent pressure onto the boot for an inherent amount of dwell time. Therefore, the modified Golub teaches the general conditions of the claimed invention except for the express disclosure of wherein heating the boot further includes applying a pressure of about 5 psi to about 15 psi for about 5 minutes to about 10 minutes to the boot. It would have been obvious to one having ordinary skill in the art at the time the effective filing date wherein heating the boot further includes applying a pressure of about 5 psi to about 15 psi for about 5 minutes to about 10 minutes to the boot since one skilled in the art would understand the claimed values are merely an optimum or workable range for thermoforming a formable article of footwear. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 11, the modified Golub teaches the method according to claim 1, further comprising pre-identifying regions of the wearer's foot requiring customization (paras 0031-0037 of Golub). 

	For claim 12, the modified Golub teaches the method according to claim 11, wherein scanning the wearer's foot further includes scanning only the pre-identified regions of the wearer's foot requiring customization (paras 0031-0037 of Golub). 

	For claim 13, the modified Golub teaches the method according to claim 1, wherein generating the tridimensional digital representation of the wearer's foot further includes generating the tridimensional digital representation of the wearer's foot in a wearing condition (paras 0031-0037 of Golub), wherein the medial side insert and the lateral side insert are manufactured based on the tridimensional shape of the foot in the wearing condition (paras 0038-0044 of Golub), and wherein heating the boot further includes the thermoforming defining medial and lateral tridimensional shapes in the inner surface of the boot conforming to the tridimensional shape of the foot in the wearing condition  (see discussion for claim 1 above, and col. 5, lines 44-57; and col. 6, lines 19-28 of Leitner). 

	For claim 21, Golub discloses a method of customizing a boot (abstract).
	Golub does not specifically disclose the boot being thermoformable. 
Golub’s disclosure is directed to the manufacturing of a shoe last for the manufacturing of a final shoe product (para 0052), and designed to be compatible with any kind of footwear manufacturing process (paras 0059-0060). 
Attention is also directed to Leitner teaching a method for producing a shoe that can be adapted to the foot of a wearer (abstract of Leitner). Specifically, Leitner teaches selecting the boot with a foot size corresponding generally to a foot length of the wearer's foot (col. 5, lines 20-32 of Leitner), the boot being at least partially made of a thermoformable material (col. 3, lines 28-41 of Leitner). 
	It would have been obvious to one ordinary skill in the art before the effective filing date wherein Golub would be further modified to comprise a thermoformable boot and continued method of producing said boot, as taught by Leitner, for purposes of completing a shoe product and advantageously providing a tight and comfortable fit on the foot (col 2 line 58 to col. 3, line 8 of Leitner). 
	The modified Golub continues to teach the method comprising: 
providing a re-usable core dimensioned to generally correspond to a foot size of the boot (pre-manufactured shoe last 106, paras 0031 and 0043), the re-usable core selected from a group of re-usable cores each corresponding to a different range of standardized foot sizes (the selected shoe last is pre-manufactured).
The modified Golub does not specifically disclose: a sacrificial medial side insert manufactured based on a tridimensional shape of a wearer's foot, the sacrificial medial side insert having a medial internal surface and a medial external surface generally conforming to a medial side shape of the wearer's foot, and a sacrificial lateral side insert manufactured based on the tridimensional shape of the wearer's foot, the sacrificial lateral side insert having a lateral internal surface and a lateral external surface generally conforming to a lateral side shape of the wearer's foot.
However, Golub does teach patch elements 110 are additional bodies to be applied to the first shoe-last 106 to make its shape and volume closer to the shape and volume of the customer's foot, in terms of methods for designing of shoe lasts (para 0038) and said patch element are disposed on the shoe-last 106 at predetermined positions (para 0048) at lateral and medial parts of the last (fig. 1) and are for limited use (para 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the patch elements 110 are a sacrificial medial side insert having a medial external surface conforming to the medial shape of the foot, and a sacrificial lateral side insert having a lateral external surface conforming to the lateral shape of the foot, for purposes of providing a shape of a shoe last with a shape and volume closer to the shape and volume of the customer’s foot (para 0038). 
The modified Golub does not specifically disclose inserting the core, the sacrificial medial side insert, and the sacrificial lateral side into the boot. 
However, attention is again directed to Leitner teaching inserting the last into the internal space of the boot (col. 5, lines 52-57 of Leitner). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the last and patch elements of Golub are inserted into the internal space of the boot for purposes of manufacturing a shoe. 
The modified Golub teaches such that the medial internal surface and the lateral internal surface abut outer surfaces of the re-usable core (see fig. 1 of Golub wherein the patches are on the external surface of the last). 
Golub does not specifically disclose heating at least a portion of the boot such that an inner surface of the boot is thermoformed to follow the medial external surface and the lateral external surface; and removing the core, the sacrificial medial side insert and the sacrificial lateral side insert from the boot.  
However, attention is again directed to Leitner teaching a heated shoe comprising the insert is reshaped by the heat W and external pressure source P (col. 5, lines 44-57; and col. 6, lines 19-28 of Leitner), by means of a vacuumed membrane (col. 6, lines 29-60) and the shoe is removed from the last (col. 3, lines 20-41 of Leitner). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Golub would be further modified to comprise the claimed method steps for purposes of completing a shoe product and advantageously providing a tight and comfortable fit on the foot (col 2 line 58 to col. 3, line 8 of Leitner) molded to the exact dimensions of the wearer’s foot. 

For claim 22, the modified Golub teaches the method according to claim 21, further comprising providing a sacrificial rear insert having a rear external surface (see fig. 1 of Golub wherein the last comprises a rear patch element 110), the rear insert is manufactured based on a rear portion of the tridimensional shape of the foot (paras 0031-0038), the method further comprising inserting the sacrificial rear insert into the boot adjacent a rear surface of the core such that the rear external surface is adjacent a rear internal surface of the boot (Golub teaches the patch elements 110 are disposed on the last and Leitner teaches inserted into the boot, see discussion for claim 21 above).

	For claim 23, the modified Golub does not specifically disclose the method according to claim 22, wherein the sacrificial medial side insert, the sacrificial lateral side insert and the sacrificial rear insert are inserted into the boot before inserting the core into the boot.
However, the modified Golub does teach the patches and the last are inserted into the shoe being size adjusted. One skilled in the art would understand the sequence of inserting the patches and the last into shoe is an obvious change in the order of operation and it is noted that applicant’s specification fails to provide details of criticality or unexpected results with respect to the order of inserted components. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the medial side insert, the lateral side insert and the rear insert are inserted into the internal space of the boot before inserting the core into the internal space of the boot since the order of insertion is well within the skill level of the ordinary artisan and is routine step. 

	For claim 24, the modified Golub teaches the method according to claim 21, further comprising pre-heating the boot before inserting the sacrificial medial side insert and the sacrificial lateral side insert into the boot (col. 6, lines 19-28 of Leitner).  

	For claim 27, the modified Golub does not specifically disclose the method according to claim 21, wherein heating the boot further includes applying a pressure of about 5 psi to about 15 psi for about 5 minutes to about 10 minutes to the boot.
However, the modified Golub does teach that the molding of the shoe is provided by a means of applying pressure to the formable shoe by means of a vacuumed membrane (col. 6, lines 29-60 of Leitner) applying an inherent pressure onto the boot for an inherent amount of dwell time. Therefore, the modified Golub teaches the general conditions of the claimed invention except for the express disclosure of wherein heating the boot further includes applying a pressure of about 5 psi to about 15 psi for about 5 minutes to about 10 minutes to the boot. It would have been obvious to one having ordinary skill in the art at the time the effective filing date wherein heating the boot further includes applying a pressure of about 5 psi to about 15 psi for about 5 minutes to about 10 minutes to the boot since one skilled in the art would understand the claimed values are merely an optimum or workable range for thermoforming a formable article of footwear. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claims 6-7 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Golub in view of Leitner, and in further view of US 9,221,211 B2 to Klein (hereinafter “Klein”). 
For claim 6, the modified Golub does not specifically disclose the method according to claim 5, wherein pre-heating the boot includes placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 5 minutes.  
	However, attention is directed to Klein teaching an analogous method of producing an article of footwear (abstract of Klein) by means of transforming a heatable/formable item into a form fitted item (col. 1, line 63 to col. 2, line 5). Specifically, Klein teaches the outer shell and inner liner are placed in an oven and heated in the range of 175 to 225 degrees Fahrenheit for approximately 10-15 minutes (col. 4, line 55 to col. 5, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Golub would be further modified to comprise the step of heating the components in an over in the range of 175 to 225 degrees Fahrenheit for approximately 10-15 minutes for facilitate in producing a formable item. Therefore, the modified Gloub teaches the general conditions of the claimed invention except for the express disclosure of placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 5 minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to pre-heat the boot by placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 5 minutes, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 7, the modified Golub does not specifically disclose the method according to claim 1, wherein heating the boot includes placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 4 minutes.  
However, attention is directed to Klein teaching an analogous method of producing an article of footwear (abstract of Klein) by means of transforming a heatable/formable item into a form fitted item (col. 1, line 63 to col. 2, line 5). Specifically, Klein teaches the outer shell and inner liner are placed in an oven and heated in the range of 175 to 225 degrees Fahrenheit for approximately 10-15 minutes (col. 4, line 55 to col. 5, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Golub would be further modified to comprise the step of heating the components in an over in the range of 175 to 225 degrees Fahrenheit for approximately 10-15 minutes for facilitate in producing a formable item. Therefore, the modified Golub teaches the general conditions of the claimed invention except for the express disclosure of placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 4 minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to heat the boot by placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 4 minutes, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

For claim 25, the modified Golub does not specifically disclose the method according to claim 24, wherein pre-heating the boot includes placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 5 minutes.  
However, attention is directed to Klein teaching an analogous method of producing an article of footwear (abstract of Klein) by means of transforming a heatable/formable item into a form fitted item (col. 1, line 63 to col. 2, line 5). Specifically, Klein teaches the outer shell and inner liner are placed in an oven and heated in the range of 175 to 225 degrees Fahrenheit for approximately 10-15 minutes (col. 4, line 55 to col. 5, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Golub would be further modified to comprise the step of heating the components in an over in the range of 175 to 225 degrees Fahrenheit for approximately 10-15 minutes for facilitate in producing a formable item. Therefore, the modified Golub teaches the general conditions of the claimed invention except for the express disclosure of placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 5 minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to pre-heat the boot by placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 5 minutes, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	For claim 26, the modified Golub does not specifically disclose the method according to claim 21, wherein heating the boot includes placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 4 minutes.  
However, attention is directed to Klein teaching an analogous method of producing an article of footwear (abstract of Klein) by means of transforming a heatable/formable item into a form fitted item (col. 1, line 63 to col. 2, line 5). Specifically, Klein teaches the outer shell and inner liner are placed in an oven and heated in the range of 175 to 225 degrees Fahrenheit for approximately 10-15 minutes (col. 4, line 55 to col. 5, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Golub would be further modified to comprise the step of heating the components in an over in the range of 175 to 225 degrees Fahrenheit for approximately 10-15 minutes for facilitate in producing a formable item. Therefore, the modified Gloub teaches the general conditions of the claimed invention except for the express disclosure of placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 4 minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to heat the boot by placing the boot in an oven at a temperature of about 200*F to about 300*F for about 2 minutes to about 4 minutes, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732